DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the mixture is subjected to UV light source between 1 second and 150 seconds”. The claim fails to further limits claim 1 because claim recites an illumination duration of 1 second.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7are rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000).
Regarding claim 1, Eyup et al. disclose: a method for obtaining self-arranged silver nanoparticles in short photo-illumination duration of 1 second on ct-DNA and which is compliant for usage in development of imaging methods for diagnosis and treatment purposes (pg.3 col.2 2st para., fig.1), , characterized by comprising the process steps of:
a) Adding a ct-DNA solution, a 2-mercapto thioxanthone solution (pg.1 col.2 2nd para.), and a Tris-HCI solution to an AgNO3 solution (pg.2 fig.1),
b) Mixing the mixture until it becomes homogeneous (would have obvious to have a homogeneous so all the chemicals can be evenly distributed for accurate testing),
c) subjecting the mixture to an UV light (pg.1 abstract, would be obvious to use a UV basin for improved UV transmission)
d) Taking UV-Vis absorption spectrum and fluorescence emission spectrum simultaneously in the duration of subjecting to light source (pg.1 abstract),
e) Concluding that the silver nanoparticles and/or silver nano-clusters are formed when peak is observed between 400 and 450 nm in UV-Vis spectrum (pg.3 col.2 para. before last).
Eyup et al. are silent about: source at a distance between 1-10 cm.
In a similar field of endeavor, Wang et al. disclose: source at a distance between 1-10 cm (col.12 L61) motivated by the benefits for optimal illumination.
In light of the benefits for optimal illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al. with the teachings of Wang et al.
Regarding claim 6, Eyup et al. disclose: in step c), the mixture is subjected to UV light source between 1 second and 150 seconds (fig.1).
Regarding claim 7, Eyup et al. disclose: in step c), the UV light source is a Hamamatsu Lightningcure LC8 device (pg.2 2.2.).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000) and further in view of Subrata “Formation of self-assembled Ag nanoparticles on DNA chains with enhanced catalytic activity, RSC Publishing, Phys. Chem 2013, pg.14107-14119.
Regarding claim 2, the combined references are silent about: the AgNO3 solution used in step a) has a concentration between 0.5x10-3 M and 3x10-3M.
In a similar field of endeavor, Subrata discloses: AgNO3 solution used in step a) has a concentration between 1.96 x10-4 M and 4.76 x10-4M (pg.14111 Table 1) motivated by the benefits for a cost-effective process (Subrata pg.14108 col.1 last 2 lines).
In light of the benefits for a cost-effective process as taught by Subrata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al. and Wang et al. with the teachings of Subrata.
Subrata is silent about: a concentration between 0.5x10-3 M and 3x10-3M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 3, the combined references are silent about: the ct-DNA solution used in step a) has a concentration between 1x10-5 M and 10x10-5 M.
In a similar field of endeavor, Subrata discloses: AgNO3 to DNA ratios of 2.78, 1.85, 1.11 (pg.14110 fig.2) motivated by the benefits for a cost-effective process (Subrata pg.14108 col.1 last 2 lines).
In light of the benefits for a cost-effective process as taught by Subrata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al. and Wang et al. with the teachings of Subrata.
Subrata is silent about: a concentration between 1x10-5 M and 10x10-5 M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000) and further in view of Nese et al. “Studies of the binding mode of TXNHCH2COOH with calf thymus DNA by spectroscopic methods”, ELSEVIER, Jun. 22, 2016 pg.128-133.
Regarding claim 4, the combined references are silent about: the 2-mercapto thioxanthone solution used in step a) has a concentration between 0.5x10-3 M and 3x10-3 M.
In a similar field of endeavor, Nese et al. disclose: the 2-mercapto thioxanthone solution used in step a) has a concentration 2.06 x10-2 M (pg.129 2.1) motivated by the benefits for developing highly sensitive cancer diagnostic tools (Nese et al. pg.128 col.1 intro.).
In light of the benefits for developing highly sensitive cancer diagnostic tools as taught by Nese et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al. and Wang et al. with the teachings of Nese et al.
Nese et al. are silent about: a concentration between 0.5x10-3 M and 3x10-3 M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000) and further in view Gebregeorgis et al. “Characterization of Silver/Bovine Serum Albumin (AgBSA) nanoparticles structure: Morphological, compositional, and interaction studies, ELSEVIER, Aug. 30, 2012, pg.31-41.
Regarding claim 8, the combination of Eyup et al. and Wang et al. disclose all the limitations of claim 1. The subject matter of claim 8 differ from that of claim 1 in that silver nanoparticles are on BSA. AgNP-DNA & AgNP-BSA are similar in that nanoparticles are coupled to bioactive materials. The limitations of claim 8 may therefore be regarded as how to modify or adapt the method of Eyup et al. and Wang et al. to obtain an alternative structure comprising Ag nanoparticles coupled to a bioactive material.
Gebregeorgis et al. disclose: Silver/Bovin Serum Albumin nanoparticles (pg.31 abstract, pg.32 1.2). Therefore, one of ordinary skill in the art knowing the method of making AgNP-ctDNA structure seeking for an alternative structure wherein silver nanoparticles are coupled to a bioactive material would have applied the method of Eyup et al. and Wang et al. to make a AgNP-BSA structure as taught by Gebregeorgis et al.
Regarding claim 12, Eyup et al. disclose: in step c), the mixture is subjected to UV light source between 1 second and 150 seconds (fig.1).
Regarding claim 13, Eyup et al. disclose: in step c), the UV light source is a Hamamatsu Lightningcure LC8 device (pg.2 2.2.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000) in view Gebregeorgis et al. “Characterization of Silver/Bovine Serum Albumin (AgBSA) nanoparticles structure: Morphological, compositional, and interaction studies, ELSEVIER, Aug. 30, 2012, pg.31-41 and further in view of Subrata “Formation of self-assembled Ag nanoparticles on DNA chains with enhanced catalytic activity, RSC Publishing, Phys. Chem 2013, pg.14107-14119.
Regarding claim 9, the combined references are silent about: the AgNO3 solution used in step a) has a concentration between 0.5x10-3 M and 3x10-3M.
In a similar field of endeavor, Subrata discloses: AgNO3 solution used in step a) has a concentration between 1.96 x10-4 M and 4.76 x10-4M (pg.14111 Table 1) motivated by the benefits for a cost-effective process (Subrata pg.14108 col.1 last 2 lines).
In light of the benefits for a cost-effective process as taught by Subrata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al., Wang et al. and Gebregeorgis et al. with the teachings of Subrata.
Subrata is silent about: a concentration between 0.5x10-3 M and 3x10-3M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 10, the combined references are silent about: the BSA solution used in step a) has a concentration between 0.5x10-5 M and 3x10-5 M.
In a similar field of endeavor, Subrata discloses: AgNO3 to DNA ratios of 2.78, 1.85, 1.11 (pg.14110 fig.2) motivated by the benefits for a cost-effective process (Subrata pg.14108 col.1 last 2 lines).
In light of the benefits for a cost-effective process as taught by Subrata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al., Wang et al. and Gebregeorgis et al. with the teachings of Subrata.
Subrata is silent about: a concentration between 0.5x10-5 M and 3x10-5 M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyup et al. “In-Situ formation of self-assembled Ag nanoclusters on ct-DNA in the presence of 2-mercaptothioxanthone by using UV-vis light irradiation, ELSEVIER, Journal of Photochemistry and Photobiology A: Chemistry 356 Dec.8, 2017, pg.1-6 in view of Wang et al. (US 6,063,259; pub. May 16, 2000) in view Gebregeorgis et al. “Characterization of Silver/Bovine Serum Albumin (AgBSA) nanoparticles structure: Morphological, compositional, and interaction studies, ELSEVIER, Aug. 30, 2012, pg.31-41 and further in view of Nese et al. “Studies of the binding mode of TXNHCH2COOH with calf thymus DNA by spectroscopic methods”, ELSEVIER, Jun. 22, 2016 pg.128-133.
Regarding claim 11, the combined references are silent about: the 2-mercapto thioxanthone solution used in step a) has a concentration between 0.5x10-3 M and 3x10-3 M.
In a similar field of endeavor, Nese et al. disclose: the 2-mercapto thioxanthone solution used in step a) has a concentration 2.06 x10-2 M (pg.129 2.1) motivated by the benefits for developing highly sensitive cancer diagnostic tools (Nese et al. pg.128 col.1 intro.).
In light of the benefits for developing highly sensitive cancer diagnostic tools as taught by Nese et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eyup et al., Wang et al. and Gebregeorgis et al. with the teachings of Nese et al.
Nese et al. are silent about: a concentration between 0.5x10-3 M and 3x10-3 M. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: in step a), the AgNO3 solution, the ct-DNA solution, the 2-mercapto thioxanthone solution, and the Tris-HCI solution are used in volumetric proportion of 2:2:0.1:0.95.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884